             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                         8:10CR414
    vs.
                                                   ORDER
JOSHUA Z. DORTCH,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant's unopposed Motion to Continue (filing 111) is
          granted.

    2.    Defendant Joshua Z. Dortch’s violation of supervised release
          hearing is continued to June 28, 2019, at 1:30 p.m., before the
          undersigned United States District Judge, in Courtroom No. 1,
          Robert V. Denney United States Courthouse and Federal
          Building, 100 Centennial Mall North, Lincoln, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 29th day of March, 2019.

                                      BY THE COURT:


                                      John M. Gerrard
                                      Chief United States District Judge
